United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
B.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1825
Issued: December 9, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2016 appellant filed a timely appeal from the July 18, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury causally related to factors of her
federal employment.
FACTUAL HISTORY
On April 13, 2016 appellant, a 64-year-old data collection technician, filed an
occupational disease claim (Form CA-2) for bilateral knee osteoarthritis. She attributed her
1

5 U.S.C. § 8101 et seq.

condition to excessive work-related walking over an extended number of years. The employing
establishment indicated that appellant stopped work on November 19, 2015, and first reported
her condition on December 10, 2015.
In a November 20, 2015 report, Dr. Jeffrey Kirschman, Board-certified in family
medicine and occupational medicine, indicated that appellant was being treated for bilateral knee
osteoarthritis, which was chronic, severe, and permanent in nature. He requested a reasonable
accommodation and recommended decreased time weight bearing on both knees, especially with
walking distances. Dr. Kirschman also recommended the use of a scooter, as necessary.
In a January 5, 2016 report, Dr. Kirschman diagnosed severe bilateral knee osteoarthritis.
He indicated that appellant could return to work on November 21, 2015 with restrictions, which
included intermittent sitting (8 hours), standing (3 hours), walking (3 hours), squatting (1 hour),
twisting (1 hour), and kneeling (½ hour). Dr. Kirschman precluded climbing on ladders and
requested that appellant be permitted to use a scooter for transport within the employing
establishment.
In an undated statement received on April 21, 2016, appellant indicated that sometime in
2006 she began experiencing pain in her knees, which progressed over about two years. She
explained that she started on a detail in a position of in-plant support in which she monitored
inbound/outbound dispatches on the east dock, which later turned to a permanent assignment.
Her position required walking and monitoring dispatches on the north and south ends of the dock
and being exposed to cold temperatures. Appellant advised that, as the years progressed, she was
assigned more monitoring duties which required more walking. She also noted that, in
October 2015, management assigned her to monitor the west dock for airmail, which was a
longer walk. Appellant explained that she left work on November 19, 2015 because she could no
longer endure the pain.
In an April 25, 2016 letter, the employing establishment advised OWCP that it had
denied appellant’s request for a scooter. The employing establishment further noted that, while
appellant had been diagnosed with bilateral knee osteoarthritis, the medical evidence did not
establish that the diagnosed condition was causally related to her employment.
By letter dated April 27, 2016, OWCP informed appellant of the type of evidence needed
to support her claim and requested that she submit such evidence within 30 days. It particularly
requested that appellant have her physician provide an opinion, supported by a medical
explanation, as to how work activities caused or aggravated her claimed bilateral knee condition.
Both appellant and the employing establishment submitted additional information
regarding appellant’s job duties and employment history. However, OWCP did not receive any
additional medical evidence regarding appellant’s diagnosed bilateral knee condition.
On May 12, 2016 appellant noted that she engaged in excessive walking and standing on
the east and west docks as part of her duties. She advised that she observed the mail and counted
mail. Appellant explained that her tour began at 11:00 p.m., and she would go directly to the
dock and remain there until the last dispatch around 2:30 -- 3:00 a.m., approximately four hours.
Sunday nights were different in that appellant was on the dock from 11:00 p.m. until

2

approximately 1:30 a.m. Appellant further explained that she walked the workroom floor in each
area to monitor any discrepancies and counted color-coded, standard delayed mail. She also
indicated that there were no outside activities because she was unable to walk without the
assistance of a walker. Appellant also advised that she was in constant pain and her medications
caused drowsiness, which limited her driving.
In a letter dated May 11, 2016, J.K., a manager of the employing establishment, provided
a description of appellant’s job duties and physical requirements. She also noted that appellant
was originally a carrier who was injured and then transferred to the clerk craft and placed on
tour 1. J.K. also noted that a hearing was held to determine if appellant was capable of fulfilling
the requirements of her position. She further noted that appellant always used the utility cart to
move her supplies around.
Appellant retired effective June 30, 2016.
By decision dated July 18, 2016, OWCP denied appellant’s claim because the evidence
of record was insufficient to establish that her diagnosed medical condition was causally related
to factors of her accepted federal employment.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.3
ANALYSIS
Appellant alleged that she developed a bilateral knee condition due to walking and
standing as part of her work as a data collection technician. OWCP accepted that appellant
2

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
3

Victor J. Woodhams, id.

3

engaged in walking and standing at work as part of her duties. However, the Board finds that
appellant failed to submit sufficient medical evidence to establish that her knee condition was
caused or aggravated by these activities or any other specific factors of her federal employment.
In his November 20, 2015 and January 5, 2016 reports, Dr. Kirschman diagnosed
bilateral knee osteoarthritis and imposed work restrictions, which included the use of a scooter.
However, he did not indicate that appellant’s work activities as a data collection technician either
caused or aggravated her bilateral knee condition. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.4 Consequently, Dr. Kirschman’s reports are of limited probative value.
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.5 Neither the fact that the
condition became apparent during a period of employment, nor the belief that the condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.6
As there is no reasoned medical evidence explaining how appellant’s employment duties
either caused or aggravated her bilateral knee osteoarthritis, appellant has failed to establish that
she sustained an injury in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish an injury causally related to factors of
her federal employment.

4

S.E., Docket No. 08-2214 (issued May 6, 2009).

5

See Joe T. Williams, 44 ECAB 518, 521 (1993).

6

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 18, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

